Citation Nr: 9914949	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-44 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for residuals of frostbite on both feet is well 
grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for bilateral frostbitten feet as not 
well-grounded.  


FINDING OF FACT

There is no competent medical evidence demonstrating a nexus 
between any current bilateral foot condition and frostbite or 
any incident of the veteran's service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
frostbite on both feet.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred frostbite on both of 
his feet during the winter of 1953, while serving in Germany.  
He contends that he was treated in the barracks because he 
could not walk, and that he has continued to experience 
swelling of both feet since service.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and 
regulations will then be discussed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual Background

The veteran's complete service medical records are not of 
record and are presumed to have been lost in a 1973 fire at 
the National Personnel Records Center in St. Louis, Missouri 
(the NPRC).  The RO attempted to locate reconstructed records 
pertaining to the veteran and in April 1996 received 
confirmation from NPRC that no other medical records 
pertaining to the veteran were available.  In January 1997, 
the NPRC informed the RO that no new information regarding 
veteran's claimed treatment was located upon further search 
of records. 

A report of the veteran's examination for separation from 
service, dated in September 1954, is of record, however.  
That report shows no complaints of disability related to the 
feet and no findings pertaining to the feet on physical 
examination.

In February 1996, the veteran was afforded a VA vascular 
evaluation in connection with his claim.  The examiner noted 
the veteran's reported history of having sustained frostbite 
in 1953 while serving in Germany.  The examiner also noted 
that the veteran had been diagnosed with diabetes mellitus 
for 19 years, and that he was receiving insulin treatment for 
this condition.  In addition, the examiner noted a history of 
coronary angioplasty, related ongoing treatment with 
medication for residuals, and that the veteran underwent 
repair of a ruptured tendon of the right thigh two years 
prior to examination.  The veteran reported subjective 
symptoms of on and off swelling in both feet, with occasional 
pain in the feet.  

Upon physical examination, the VA examiner noted an absence 
of edema of either leg or either foot.  There was no increase 
in the pigmentation of the lower extremities.  A residual 
scar from the repair of a ruptured tendon was noted on the 
right thigh.  The examiner found evidence of decreased 
sensation in both feet up to the ankles.  The examiner stated 
a diagnosis of peripheral neuropathy secondary to diabetes 
mellitus, hypertension by history and coronary heart disease 
by history.  

In September 1996, the NPRC reported that the veteran did not 
join the unit where he claimed to have received treatment in 
January to March 1953 until April 1953.  

In April 1997 the veteran testified before a hearing officer 
at the RO.  There the veteran's representative requested that 
another VA examination be conducted specific to the veteran's 
claimed bilateral foot condition.  The veteran testified that 
during the winter of 1953 he was stationed in Germany, and 
that when out in the field during combat training, he was 
exposed to extreme cold and incurred frostbite on both of his 
feet.  He described symptoms of the sensation of having 
needles sticking into his feet.  After returning to the 
barracks and taking a shower, he was unable to stand up from 
his bunk.  He testified that doctors treated him in his bed 
with a wash or foot soak for three to four weeks.  He 
testified that eventually the symptoms subsided, but not 
completely.  Later in his testimony, he testified as to the 
extreme cold in which the troops were required to train, 
including sleeping in foxholes in the frozen ground.  

The veteran testified that following his discharge from 
service, he did not seek treatment for his bilateral foot 
condition because he could not afford it.  He testified that 
he did treat this condition himself by soaking them.  He 
described post-service symptoms including periodical swelling 
of the feet, which was so severe that he sometimes could not 
remove his shoes, or could not get them back on.  He 
indicated that the sensation of pins and needles had 
subsided.  He testified that he continued to experience 
problems with both feet following his discharge from service 
to the present.

The veteran testified that he did not recall having his feet 
examined upon separation from service.  He testified that he 
did not know to do anything about his foot condition upon 
evaluation for separation because he was only interested in 
getting out of service.  He also testified that he did not 
apply for compensation benefits following service because he 
did not know that he was entitled to any benefits.  The 
veteran referred to lay statements provided by his daughter 
and son, which do not appear to be a part of the claims file.

In a statement dated in September 1997, the veteran 
reiterated his contentions as to the incurrence of frostbite 
to both of his feet during service.  He again described the 
onset of "pins and needles"- like pain, loss of sensation 
and swelling of his feet during service, and stated that the 
swelling continued from that time to the present.  The 
veteran made other statements not directly related to his 
claimed bilateral foot condition, in which he essentially 
referred to his period of service and his belief of 
entitlement to compensation. 

In October 1997, the NPRC provided notification that a search 
of medical records for the veteran's unit from January 1953 
to May 1953 and from January 1954 to May 1954 produced no 
medical treatment records pertinent to the veteran, noting 
that sick reports were discontinued in 1953.  In March 1998, 
the NPRC provided the veteran with copies of records 
pertaining to him from a search of unit records dating from 
1953 and 1954.  No records pertinent to the veteran were 
located showing any period of hospitalization or illness.

In April 1999, the veteran testified before the undersigned 
Member of the Board in Washington, D.C.  The veteran 
testified that he was in top physical condition when he 
entered service.  He testified that he was assigned to duty 
in Germany from approximately early 1953 to mid-1954.  He 
testified that during the winter of 1953 or the winter of 
1953 to 1954, he was on maneuvers in the field for training 
for a period of two weeks during a very cold period.  He 
reported that the ground was frozen, that he wore the same 
socks for two weeks, and that he slept in fox holes, without 
any benefit of a fire or heating element.  He testified that 
he lost sensation in his feet, though he was able to complete 
his duties.  He testified that he first realized that he had 
a problem with his feet after he returned to his barracks, 
and was unable to feel his feet warming to room temperature.  
The next morning, he experienced extreme pain in both feet, 
going through his feet and into his legs.  He testified that 
medical care was administered to him while still in bed at 
the barracks.  The veteran testified that he was essentially 
bedridden for two weeks while a solution was applied to his 
feet.  He was finally able to walk, though he was not able to 
work at the same tasks as he had prior to the incident.  He 
testified that the condition seemed to go away, but then he 
found that his feet swelled to the point that he had trouble 
putting on his combat boots.  He testified that others knew 
of his foot problems, though he did not complain about the 
condition.

The veteran testified that he served an additional eight 
months after this episode, and that he underwent a separation 
physical examination prior to separation.  He testified that 
he felt that the Army should have known of his foot 
complaints, and that he did not know why his complaints were 
not noted on the examination report.  He testified that no 
one asked him about any specific problems he might be having.

The veteran testified that following his discharge from 
service, he continued to experience problems with his feet.  
He testified that he did not seek medical attention because 
he did not have sufficient funds to do so.  He testified that 
he treated the swelling himself by soaking his feet in warm 
water, and later used a foot massage tub.  He testified that 
the swelling of his feet occurred following service and for 
approximately 23 years prior to his being diagnosed with 
diabetes.  He also testified that since being diagnosed with 
diabetes, his foot condition has not worsened at all.

The veteran testified that the VA physician who examined him 
in February 1996 did not discuss the incident of frostbite 
during service, yet diagnosed peripheral neuropathy secondary 
to diabetes mellitus.  He testified that he met with the 
physician for "only" 15 minutes, and that the physician did 
not ask anything about service or frostbite.  He testified 
that the examiner looked at his feet, rubbed them, and that 
he told the examiner that he had had frostbite in service, 
and that he had been diagnosed with diabetes.

The veteran's representative stated that the veteran's 
incurrence of frostbite was consistent with his service, and 
that the evidence of record was sufficient for the purpose of 
granting service connection.  The representative stated 
further that the medical evidence and the veteran's 
contentions warranted referral to an independent medical 
examiner for an opinion as to whether the veteran's current 
complaints are consistent with his reported history of 
frostbite during service.  The representative also referred 
to the VA's heightened duty with respect to service medical 
records which were destroyed during the 1973 fire at the 
NPRC.  In addition, the representative contended that the VA 
examination was not sufficient because the examiner might not 
have had the veteran's claims file for review of the 
veteran's medical history. 

Relevant Law and Regulations

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  In order for a 
claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

Analysis

Initially, the Board notes that the veteran's complete 
service medical records are not available, and that they were 
likely destroyed in a fire which took place at the NPRC in 
St. Louis, Missouri, in July 1973.  In cases such as this, VA 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of this veteran's claim was undertaken with this 
duty in mind.

The Board finds that sufficient efforts, documented in the 
record and described above, have been made to locate 
additional service medical records pertaining to the veteran 
and that a remand for another attempt at locating any records 
would be fruitless.

As noted above, the threshold question regarding this issue 
is whether the veteran's claim for service connection for 
residuals of a low back injury is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board points out that for the purposes of determining 
whether a claim is well grounded, it must presume the 
truthfulness of the evidence, "except when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).

In the case at hand, the veteran contends that he incurred 
frostbite to both feet during service.  He currently 
complains of symptoms of swelling and pain in both feet, 
which he testified he has experienced without any increase in 
severity, since his discharge from service.  

The Board initially notes that the veteran does not claim, 
and the record does not demonstrate, combat status.  
Accordingly, certain presumptions attaching to combat status 
are not for application in this case.  See 38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

With respect to the first prong of the Caluza analysis, 
current disability, such has been demonstrated.  Recent 
medical records document peripheral neuropathy of the lower 
extremities.  With respect to the second prong, incurrence in 
service, the Board notes that the veteran's separation 
physical examination was pertinently negative.  However, 
since the remainder of the medical records are missing, and 
since the veteran has testified that he experienced 
frostbitten feet during service, the Board will accept for 
the purpose of establishing a well-grounded claim that there 
was the cold exposure he described during service.  See 
O'Hare and King, supra.

Turning to the third prong of the Caluza analysis, nexus 
evidence, the Board observes that the only pertinent medical 
evidence, a VA examination report dated in February 1996, 
stated a diagnosis of peripheral neuropathy secondary to 
diabetes mellitus.  

The veteran has not provided any medical evidence showing an 
alternative diagnosis for his complaints of bilateral foot 
disability, nor has the veteran identified any medical 
treatment for his complaints following service.  Indeed, the 
only medical treatment claimed for his claimed bilateral foot 
condition reportedly occurred over a two-week period during 
service in 1953 or 1954.  

There is no evidence of record showing a current medical 
diagnosis related to residuals of frostbite to the feet.  
Though the veteran has contended that his current bilateral 
foot complaints are residuals of frostbite incurred during 
service, the record does not show that the veteran possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
testimony to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5(1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis, and therefore that evidence does not 
establish that the claim is plausible.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

There is thus no competent medical evidence of record which 
shows that the veteran's current bilateral foot complaints 
are related in any way to the frostbite residuals or to any 
other aspect of the veteran's service.  The veteran has not 
met the third criteria for a well-grounded claim under 
Caluza, even assuming that the veteran incurred frostbite 
during service, as claimed, and that he received treatment 
during service for it.

As noted above, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "Court") has 
held in a precedent decision, Savage v. Gober, 10 Vet. App. 
488 (1997), that the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b) may obviate the need for 
medical evidence of a nexus between present disability and 
service.  See Savage, 10 Vet. App. at 497.  The only proviso 
is that there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  As 
discussed above, no such medical evidence is of record in 
this case.

The Board finds that though the veteran may be qualified to 
provide lay evidence regarding the symptoms of swollen feet 
following service, he is not qualified to state a medical 
opinion as to the likely etiological basis for such a 
condition or the related symptoms.  See Espiritu and 
Grottveit, supra.  Indeed, the sole medical opinion of record 
definitively states that the veteran's current condition is 
related to non service-connected diabetes mellitus, and not 
to a cold injury such as frostbite.

With respect to the veteran's contention that the VA 
examination of February 1996 was inadequate for the purpose 
of rating the veteran's claim, the Board finds no basis on 
which to discount the opinion of the VA examiner.  The Board 
notes that the veteran testified that he informed the 
examiner of both his history of having incurred frostbite in 
service in 1953, and of a current diagnosis of diabetes 
mellitus.  The examination report indicates that the veteran 
reported on and off swelling of both feet with occasional 
pain.  The veteran's report of medical history at the time of 
examination thus appears to have contained essentially all of 
the information which is currently of record.  The 
examination report clearly indicates that the examiner 
physically examined the veteran, specifically reporting both 
vascular and neurological signs and symptoms.

Furthermore, the Board notes that neither the veteran nor his 
representative has been shown to be qualified to state an 
opinion as to whether the VA examination of February 1996 was 
medically adequate, or that a different type of examination 
would have resulted in a different diagnosis.  The veteran's 
contention that the examiner met with him for "only" 15 
minutes is obviously not a basis on which to conclude that 
the examination was inadequate.  See Espiritu, supra.

The veteran's representative contended that the RO did not 
provide the veteran with an adequate statement of the case.  
The representative indicated that the RO did not provide the 
veteran with the regulations and court decisions "made 
applicable in the personal hearing of April 7, 1997" so as 
to allow the veteran and his representative to present proper 
argument before the Board.  The Board finds that the RO has 
provided the veteran with the necessary law and regulations 
pertaining to his claim.  Moreover, the April 1999 hearing 
transcript reflects a well-informed and thorough 
presentation, which the undersigned Board Member remarked 
upon twice [hearing transcript, pages 23 and 25].

In summary, there being no competent medical evidence of a 
causal relationship between the veteran's current bilateral 
foot condition and service, the veteran has failed to present 
a well-grounded claim for service connection for residuals of 
frostbite pursuant to the criteria required by Caluza v. 
Brown, 7 Vet. App. 498, 506.  The benefit sought on appeal is 
denied. 

Additional Matters

Because the veteran's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997); see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claims plausible.  
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well-
grounded, namely medical evidence of a chronic bilateral foot 
disability which is related to service.

Finally, the Board finds that the veteran is not entitled to 
an independent medical examiner (IME) opinion with respect to 
the cause of his current disability pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901(d) (1998).  Based 
on the language of the statute, the Board's decision to 
obtain an IME opinion is a matter left to the discretion of 
the Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  

In this case, as discussed above the veteran has not 
submitted a well-grounded claim for entitlement to service 
connection; thus there is no duty to assist him in the 
development of his claim.  Moreover, the medical evidence 
relating to the issue on appeal is not so complex or 
controversial as to require an advisory medical opinion under 
the operative statute and regulation.  In fact, there is no 
medical evidence whatsoever of record to support the 
veteran's contentions.  As the Court has stated: "The VA's . 
. . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).





ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of frostbite in both feet 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

